      tl   Case 8:19-cr-00202-DOC Document 1 Filed 12/09/19 Page 1 of 2 Page ID #:1

                                                        ~'1LED
 1

 2
                                                ~~l9~?~f -9 F~t~ 3~ ~0           UNDER SEgL
 3
                                                                  A~~C'~,LI~.
                                                 G
 4                                                   ~P~TRSANTA
                                                                          ---_
                                                 BY.~-----~~'
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   SOUTHERN DIVISION

11

12   UNITED STATES OF AMERICA,                 ~~~~19 -002                             -~~~-
13                 Plaintiff,                  I N F O R M A T I O N

14                 v.                          [26 U.S.C. ~ 7206(2): Aiding
                                               and Assisting in the
15            DO VILLARREAL,                   Preparation of a False Income
16                                             Tax Return]
                   Defendant.
17

18

19            The United States Attorney charges:

20                                [26 U.S.C. ~ 7206(2)]

21            1.    From 2013 through mid-2016, defendant ARMANDO

22   VILLARREAL was a tax preparer at a tax preparation service

23   located in Garden Grove, California.               From mid-2016 through

24   2018, defendant VILLARREAL was a tax preparer at a tax

25   preparation service located in Anaheim, California.

26            2.    While preparing his taxpayer-clients' federal tax

27   returns for filing with the Internal Revenue Service ("IRS"),

28   defendant VILLARREAL willfully claimed false deductions for his
      Case 8:19-cr-00202-DOC Document 1 Filed 12/09/19 Page 2 of 2 Page ID #:2



 1   taxpayer-clients, at times without their knowledge or consent,

 2   in order to reduce their tax liability to the IRS.

 3        3.   As a result of defendant VILLARREAL's actions, the IRS

 4   incurred a tax loss of approximately $144,725.

 5        4.   On or about January 29, 2018, in Orange County, within

 6   the Central District of California, defendant VILLARREAL

 7   willfully aided and assisted in, and procured, counseled, and

 8   advised the preparation and presentation to the IRS, of U.S.

 9   Individual Income Tax Return, Form 1040, for the tax year 2017,

10   in the name of taxpayer C.G., which return was false and

11   fraudulent as to a material matter, in that the tax return

12   falsely claimed a refund, based, in part, upon a false Schedule

13   D loss deduction, whereas, as defendant VILLARREAL then knew,

14   taxpayer C.G. was not entitled to claim such deduction.

15
                                       NICOLA T. HANNA
16                                     United States Attorney

17                                    C
                                      ~ ~~~r,
                                               ~+~~G~~r.,,..1 Oi~~s~o.. Far.
18                                     Q~pinir
                                      BRANDON D. FOX
19                                    Assistant United States Attorney
                                      Chief, Criminal Division
20
                                      BENJAMIN R. BARRON
21                                    Assistant United States Attorney
                                      Chief, Santa Ana Branch Office
22
                                      JENNIFER L. WAIER
23                                    Assistant United States Attorney
                                      Deputy Chief, Santa Ana
24                                    Branch Office

25

26

27

:I

                                         2
